Citation Nr: 1540471	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to November 14, 2003, for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1989.  He passed away in July 1993, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  


FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO denied the appellant's application to reopen her claim for service connection for the cause of the Veteran's death.  

2.  In February 2002, the appellant was provided notice of the rating decision and her appellate rights, but she did not appeal this determination, and no additional evidence pertinent to the issue was physically or constructively associated with the record within the appeal period.

3.  On November 14, 2003, the appellant filed another application to reopen her claim of entitlement to service connection for the cause of the Veteran's death; this claim was eventually reopened and granted by a June 2012 Board decision.

4.  The new and material evidence upon which the Board granted reopening of the claim did not include service department records.





CONCLUSION OF LAW

An effective date prior to November 14, 2003, for the grant of service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant's claim for service connection for the cause of the Veteran's death has already been granted so no further development is required with respect to the substance of the claim.  Although the appellant was not provided notice with respect to the effective date element of the claim, the Board finds that there is no prejudice to the appellant.  As explained below, the pertinent facts are not in dispute and the law is dispositive.  Therefore, there is no additional evidence that could be obtained to substantiate the appellant's entitlement to an earlier effective date for service connection for the cause of the Veteran's death.

II.  Merits of the Claim

The Veteran served on active duty from March 1969 to March 1989.  He passed away in July 1993, at the age of 44.

In January 1999, the appellant filed her original claim seeking entitlement to service connection for the cause of the Veteran's death.  This claim was denied in a May 1999 RO rating decision.  In June 1999, the appellant was provided notice of the rating decision and her appellate rights.

The appellant did not file a timely notice of disagreement during the one year appeal period following the June 1999 notice letter, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 1999 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

In August 2001, the appellant filed an application to reopen her claim of entitlement to service connection for the Veteran's cause of death.  This application was denied in a January 2002 rating decision.  In February 2002, the appellant was provided notice of the rating decision and her appellate rights. 

The appellant did not file a timely notice of disagreement during the one year appeal period following the February 2002 notice letter, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251-52 (2010).  Thus, the January 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

On November 14, 2003, the appellant filed her second application to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  

In February 2006, the RO issued a rating decision which denied the appellant's claim.  The appellant filed a timely appeal of this decision.  In June 2012, the Board issued a decision which reopened the claim based on new and material evidence other than service department records and granted the claim of entitlement to service connection for the cause of the Veteran's death.

In July 2012, the RO issued a rating decision effectuating the Board's June 2012 decision by granting service connection for the cause of the Veteran's death, effective July 12, 2005.  The appellant timely filed an appeal of the effective date assigned by the RO.  In March 2014, the RO issued a rating decision which granted an earlier effective date of November 14, 2003, for the grant of service connection for the cause of the Veteran's death.  

The appellant contends that an effective date prior to November 14, 2003, is warranted for the grant of service connection for the cause of the Veteran's death.  Specifically, she contends that the effective date should be the date of the Veteran's death, July 29, 1993.  She has not asserted that the RO's rating decisions in May 1999 or January 2002 contained clear and unmistakable error.

Under the law, the effective date for a grant of service connection for the cause of the Veteran's death based on a claim reopened after final disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later, if the claim was reopened on the basis of evidence other than service department records.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As noted above, the May 1999 and January 2002 rating decisions are final.  The next claim to reopen was received on November 14, 2003.  Thus, the RO assigned the earliest possible effective date for service connection for the cause of the Veteran's death.  Since the pertinent facts are not in dispute and the law is dispositive, this claim must be denied as a matter of law.


ORDER

An effective date prior to November 14, 2003, for the grant of service connection for the cause of the Veteran's death is denied.

 

____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


